EXHIBIT 10.2

 

Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
applicable laws or regulations.

 

Performance Share Unit Award Agreement Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This PERFORMANCE SHARE UNIT AWARD AGREEMENT (“Agreement”) provides for the
granting of performance share unit awards by The Estée Lauder Companies Inc., a
Delaware corporation (the “Company”), to the participant, an employee of the
Company or one of its subsidiaries (the “Participant”), representing a notional
account equal to a corresponding number of shares of the Company’s Class A
Common Stock, par value $0.01 (the “Shares”), subject to the terms below (the
“Performance Share Units”).  The name of the “Participant,” the “Grant Date,”
the “Number of Shares,” the “Service Period,” the “Performance Period” and the
Section 162(m) Plan Achievement Goal (as defined below) are stated in the
“Notice of Grant” attached or posted electronically together with this Agreement
and are incorporated by reference. The other terms of this Performance Share
Unit Award are stated in this Agreement and in the Plan. Terms not defined in
this Agreement are defined in the Plan, as amended.

 

1.                                     Award Grant. The Company hereby awards to
the Participant an award of Performance Share Units in respect of the number of
Shares set forth in the Notice of Grant (the “Award”), representing Stock Unit
and Performance-Based Awards under the terms of the Plan.

 

2.                                     Right to Payment of Performance Share
Units. Except as otherwise provided in paragraph 3, 4 or 5 below, at the end of
a Performance Period, the number of Shares earned in respect of the Performance
Share Units will be determined in accordance with the Notice of Grant and the
Number of Shares earned in respect of the Performance Share Units will vest
subject to the Participant’s continued employment through the end of the Service
Period applicable to each Tranche.

 

3.                                     Payment of Awards. Payments under this
Agreement will be made in the number of Shares that is equivalent to the number
of vested Performance Share Units earned and payable to the Participant pursuant
to paragraph 2 above. Except as otherwise provided in paragraph 4 or 5 below,
any payment with respect to each Tranche shall be made as specified in the
Notice of Grant.  The form of payout will be in Shares.  In addition, each
Performance Share Unit that becomes earned and payable pursuant to paragraph 2
above carries a Dividend Equivalent Right, payable in cash at the same time as
the payment of Shares in accordance with this paragraph 3 and paragraph 4 or 5.
For the avoidance of doubt, with respect to each Tranche, such Dividend
Equivalent Right shall not attach to, and no payment shall be made as a result
of, dividends (a) the record date for which is prior to the grant date with
respect to such Tranche or (b) paid with respect to Performance Share Units that
are not ultimately earned.

 

4.                                     Change in Control.

 

(a)         Upon a Change in Control, the Section 162(m) Plan Achievement Goal
shall be deemed met in full. If on or after a Change in Control, the Participant
terminates for Good Reason (as defined below), dies, becomes disabled as
described in paragraph 5(b), or is terminated by the Company without Cause in
accordance with paragraph 5(c), each Tranche shall immediately vest in full and
payments under this paragraph will be made within two weeks following the date
on which Participant terminates employment or dies or becomes disabled (as
described in paragraph 5(b)). If the Shares cease to be outstanding immediately
after the Change in Control (e.g., due to a merger with and into another
entity), then the amount and type of consideration to be received in respect of
each Share earned under a Performance Share Unit will be based on the
consideration paid to each stockholder per Share generally upon the Change in
Control as determined by the Subcommittee. Notwithstanding anything herein to
the contrary, the Subcommittee shall have the right to terminate and payout any
amounts hereunder in accordance with Section 409A-3(j)(4)(ix).

 

--------------------------------------------------------------------------------


 

(b)        For purposes hereof, “Good Reason” means the occurrence of any of the
following, without the express written consent of the Participant:

 

(i)             the assignment to the Participant of any duties inconsistent in
any material adverse respect with the Participant’s position, authority or
responsibilities immediately prior to the Change in Control, or any other
material adverse change in such position, including title, authority or
responsibilities;

 

(ii)          any failure by the Company to pay any amounts for compensation or
benefits owed to the Participant or a material reduction of the overall amounts
of compensation and benefits in effect prior to the Change in Control, other
than an insubstantial or inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by the Participant;

 

(iii)       the Company’s requiring the Participant to be based at any office or
location more than fifty (50) miles from that location at which he performed his
or her services for the Company immediately prior to the Change in Control,
except for travel reasonably required in the performance of the Participant’s
responsibilities; or

 

(iv)      any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor, unless such assumption occurs by
operation of law; provided that, the Participant shall first provide the
Company, within 60 days of the occurrence of the circumstance or conduct alleged
to constitute Good Reason, with a 30-day period (the “Cure Period”), following
receipt of by the Company of written notice setting forth in reasonable detail
the specific circumstance or conduct of the Company that is alleged to
constitute Good Reason, to cease, and to cure, such circumstance or conduct. If,
at the end of the Cure Period, the circumstance that constitutes Good Reason has
not been remedied, the Participant will be entitled to terminate employment for
Good Reason during the 30-day period that follows the end of the Cure Period. If
Employee does not terminate employment during such 30-day period, the
Participant will not be permitted to terminate employment for Good Reason as a
result of such event.

 

5.                                     Termination of Employment. If the
Participant’s employment terminates, except as otherwise provided in paragraph
4, payouts will be as follows:

 

(a)        Death.  If the Participant dies prior to the end of the Service
Period for a Tranche, a pro rata portion of such Tranche will vest and be paid.
As to each such Tranche, the pro rata portion will be determined by multiplying
the Number of Shares subject to such Tranche by a fraction, the numerator of
which is the number of full calendar months of service completed during the
Service Period for such Tranche through the Participant’s death and the
denominator of which is the number of full calendar months in the Service Period
for such Tranche. Payment thereof will be made on the 75th day following the
Participant’s death. If the Participant dies on or after the last day of the
Service Period for a Tranche, the full Number of Shares with respect to such
Tranche, if otherwise earned and vested in accordance with the Notice of Grant
but not yet paid, will be paid. Payment thereof will be made on the earlier of
(i) the 75th day following the Participant’s death, and (ii) the date such
payment would otherwise be made in accordance with paragraph 3 of this
Agreement.  All payments under this paragraph 5(a) shall be made in accordance
with any applicable laws or Company procedures regarding such payments.

 

(b)        Disability.  If the Participant becomes “disabled” (within the
meaning of Treasury Regulation 1.409A-3(i)(4)) prior to the end of the Service
Period for a Tranche, a pro rata portion of such Tranche will vest and be paid.
As to each such Tranche, the pro rata portion will be determined by multiplying
the Number of Shares subject to such Tranche by a fraction, the numerator of
which is the number of full calendar months of service completed during the
Service Period for such Tranche through the date the Participant becomes
disabled and the denominator of which is the number of full calendar months in
the Service Period for such Tranche. Payment thereof will be made within two
weeks following the date on which the Participant becomes disabled. If the
Participant becomes disabled on or after the last day of the Service Period for
a Tranche, the Shares, if any, otherwise earned and vested with respect to such
Tranche in accordance with the Notice of Grant but not yet paid, will be paid.
Payment thereof will be made within two weeks following the date on which
Participant becomes disabled or, if earlier, the date such payment

 

--------------------------------------------------------------------------------


 

would otherwise be made in accordance with paragraph 3 of this Agreement.

 

(c)         Termination of Employment Without Cause.  If the Participant’s
employment is terminated at the instance of the Company or relevant subsidiary
without Cause (as defined below) prior to the end of the Service Period for a
Tranche, a pro rata portion of such Tranche will vest and be paid, subject to
the achievement of the Section 162(m) Plan Achievement Goal. As to each such
Tranche, the pro rata portion will be determined by multiplying the Number of
Shares subject to such Tranche by a fraction, the numerator of which is the
number of full calendar months of service completed during the Service Period
for such Tranche through the date the Participant’s employment is terminated and
the denominator of which is the number of full calendar months in the Service
Period for such Tranche. Payment thereof will be made within two weeks following
the date on which the Participant’s employment is terminated pursuant to this
Section 5(c), provided that, in the event that the Participant’s employment is
terminated prior to the achievement of the Section 162(m) Plan Achievement Goal,
payment shall be made only upon, and when, the Subcommittee certifies in writing
that the Company has achieved the 162(m) Goal, which shall be done no later than
two and a half months following the end of the year in which the termination of
employment occurs. If the Participant’s employment is terminated pursuant to
this Section 5(c) on or after the last day of the Service Period for a Tranche,
the Shares, if any, otherwise earned and vested with respect to such Tranche in
accordance with the Notice of Grant but not yet paid, will be paid. Payment
thereof will be made within two weeks following the date on which Participant’s
employment is terminated pursuant to this Section 5(c) or, if later, the date
such payment would otherwise be made in accordance with paragraph 3 of this
Agreement.

 

(d)        Termination of Employment By Employee.  If the Participant terminates
his or her employment (e.g., by retiring or by voluntary resigning), any
unearned, unvested Tranche will be forfeited, and any earned and vested Tranche
will be paid in accordance with paragraph 3 of this Agreement.

 

(e)        Termination of Employment With Cause.  If the Participant is
terminated for Cause, all Tranches of the Award will be forfeited, regardless of
whether a Tranche has been otherwise earned and vested.  If the Participant is
(a) no longer employed by the Corporation for any reason, (b) payment of a
Tranche has not previously been made, and (c) it is determined that
Participant’s behavior while he was employed would have constituted Cause, then
each Tranche not previously paid will be forfeited, regardless of whether such
Tranche has been otherwise earned and vested.  For this purpose, “Cause” is
defined in the employment agreement in effect between the Participant and the
Company or any subsidiary, including any employment agreement entered into after
the Grant Date.  In the absence of an employment agreement, “Cause” means any
breach by the Participant of any of his or her material obligations under any
Company policy or procedure, including, without limitation, the Code of Conduct.

 

 

6.                                     No Rights of Stock Ownership. This grant
of Performance Share Units does not entitle the Participant to any interest in
or to any voting or other rights normally attributable to Share ownership other
than the Dividend Equivalent Rights granted under paragraph 3 above.

 

7.                                     Clawback.  Shares earned or delivered
under any Performance Share Unit Award shall be subject to any recoupment policy
for awards under the Plan adopted by the Company as such policy exists from time
to time.

 

8.                                     Withholding. Regardless of any action the
Company or the Participant’s employer (the “Employer”) takes with respect to any
or all income tax, social security, payroll tax, or other tax-related
withholding (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items legally due by Participant is and remains
his or her responsibility.  Furthermore, Participant acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Share Units, including the grant of the Performance Share
Units, the vesting of the Performance Share Units, the delivery of Shares, the
subsequent sale of Shares acquired under the Plan and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant of the
Performance Share Units or any aspect of Participant’s participation in the Plan
to reduce or eliminate his or her liability for Tax-Related Items.

 

--------------------------------------------------------------------------------


 

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy the
minimum withholding obligations of the Company and/or the Employer.  In this
regard, Participant authorizes the Company and/or the Employer to withhold the
minimum applicable Tax-Related Items legally required to be paid by Participant
from his or her wages or other cash compensation paid by the Company and/or the
Employer or from proceeds of the sale of the Shares acquired under the Plan.
 Alternatively, or in addition, the Company may (i) sell or arrange for the sale
of Shares that Participant acquires under the Plan to meet such withholding
obligation for the Tax-Related Items, and/or (ii) withhold such amount in
Shares, provided that the Company only withholds the amount of Shares necessary
to satisfy the minimum withholding amount.  If the Company satisfies the
Tax-Related Item withholding obligation by withholding a number of Shares as
described herein, Participant will be deemed to have been issued the full number
of Shares due to Participant at vesting, notwithstanding that a number of the
Shares is held back solely for purposes of such Tax-Related Items.

 

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this paragraph.

 

9.                                     Nonassignability. This award may not be
assigned, pledged, or transferred except, if the Participant dies, to a
designated beneficiary or by will or by the laws of descent and distribution.
The foregoing restrictions do not apply to transfers under a court order,
including, but not limited to, any domestic relations order.

 

10.                              Effect Upon Employment. The Participant’s right
to continue to serve the Company or any of its subsidiaries as an officer,
employee, or otherwise, is not enlarged or otherwise affected by an award under
this Agreement.  Nothing in this Agreement or the Plan gives the Participant any
right to continue in the employ of the Company or any of its subsidiaries or to
interfere in any way with any right the Company or any subsidiary may have to
terminate his or her employment at any time.  Payment of Shares is not secured
by a trust, insurance contract or other funding medium, and the Participant does
not have any interest in any fund or specific asset of the Company by reason of
this Award or the account established on his or her behalf.  A Performance Share
Unit confers no rights as a shareholder of the Company until Shares are actually
delivered to the Participant.

 

11.                              Notices.  Any notice required or permitted
under this Performance Share Unit Award Agreement is deemed to have been duly
given if delivered, telecopied, mailed (certified or registered mail, return
receipt requested), or sent by internationally-recognized courier guaranteeing
next day delivery (a) to the Participant at the address on file in the Company’s
(or relevant subsidiary’s) personnel records or (b) to the Company, attention
Stock Plan Administration at its principal executive offices, which are
currently located at 767 Fifth Avenue, New York, NY 10153.

 

12.                              Disclosure and Use of Information.

 

(a)        By acknowledging and agreeing to or signing and returning the
attached Notice of Grant, and as a condition of the grant of the Performance
Share Units, the Participant hereby expressly and unambiguously consents to the
collection, use, and transfer of personal data, including sensitive data, as
described in this paragraph and below by and among, as necessary and applicable,
the Employer, the Company and its subsidiaries and by any agent of the Company
or its subsidiaries for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

 

(b)       The Participant understands that the Employer, the Company and/or its
other subsidiaries holds, by means of an automated data file or otherwise,
certain personal information about the Participant, including, but not limited
to, name, home address and telephone number, date of birth, social insurance
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all Performance Share Units or other entitlement to shares
awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for purposes of managing and administering the Plan
(“Data”).

 

(c)        The Participant also understands that part or all of his or her Data
may be held by the Company or its subsidiaries in connection with managing and
administering previous award or incentive plans, pursuant to a prior transfer
made

 

--------------------------------------------------------------------------------


 

with the Participant’s consent in respect of any previous grant of performance
share units or other awards.

 

(d)       The Participant further understands that the Employer may transfer
Data to the Company or its subsidiaries as necessary to implement, administer,
and manage his or her participation in the Plan.  The Company and its
subsidiaries may transfer data among themselves, and each, in turn, may further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”).

 

(e)        The Participant understands that the Company, its subsidiaries, and
the Data Recipients are or may be located in his or her country of residence,
the United States or elsewhere. The Participant authorizes the Employer, the
Company, its subsidiaries, and such Data Recipients to receive, possess, use,
retain, and transfer Data in electronic or other form to implement, administer,
and manage his or her participation in the Plan, including any transfer of Data
that the Administrator deems appropriate for the administration of the Plan and
any transfer of Shares on his or her behalf to a broker or third party with whom
the Shares may be deposited.

 

(f)           The Participant understands that he or she may request a list with
the names and addresses of any potential recipients of the Data by contacting
his or her local human resources representative.

 

(g)       The Participant understands that Data will be held as long as is
reasonably necessary to implement, administer and manage his or her
participation in the Plan and he or she may oppose the processing and transfer
of his or her Data and may, at any time, review the Data, request that any
necessary amendments be made to it, or withdraw his or her consent by notifying
the Company in writing. The Participant further understands that withdrawing
consent may affect his or her ability to participate in the Plan.



 

13.                              Discretionary Nature and Acceptance of Award.
 The Participant agrees to be bound by the terms of this Agreement and
acknowledges that:

 

(a)         The Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement;

 

(b)        The award of Performance Share Units is voluntary and occasional, and
does not create any contractual or other right to receive future awards of
Performance Share Units, or benefits in lieu of Performance Share Units, even if
Performance Share Units have been awarded repeatedly in the past;

 

(c)         All decisions with respect to future awards, if any, will be at the
sole discretion of the Company;

 

(d)        Participant’s participation in the Plan is voluntary;

 

(e)         Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Company or the Employer to terminate Participant’s employment at any time;

 

(f)           The Award of the Performance Share Units will be deemed accepted
unless the Award is declined by way of written notice by the Participant within
30 days of the Grant Date to the Equity Based Compensation Department of the
Company in New York;

 

(g)        Performance Share Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any subsidiary, and which is outside the scope of Participant’s
employment or service contract, if any;

 

(h)         The Performance Share Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary;

 

(i)             In the event the Participant is not an employee of the Company,
the Performance Share Units and Participant’s

 

--------------------------------------------------------------------------------


 

participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company; and furthermore, the
Performance Share Units and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract with any subsidiary of the
Company;

 

(j)             The future value of the underlying Shares is unknown and cannot
be predicted with certainty;

 

(k)         The Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding Participant’s participation
in the Plan or Participant’s acquisition or sale of the underlying Shares; and

 

(l)             Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.

 

14.                              Failure to Enforce Not a Waiver.  The Company’s
failure to enforce at any time any provision of this Agreement does not
constitute a waiver of that provision or of any other provision of this
Agreement.

 

15.                              Governing Law.  The Performance Share Unit
Award Agreement is governed by and is to be construed according to the laws of
the State of New York that apply to agreements made and performed in that state,
without regard to its choice of law provisions.  For purposes of litigating any
dispute that arises under the Performance Share Units or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of New
York, and agree that such litigation will be conducted in the courts of New York
County, New York, or the federal courts for the United States for the Southern
District of New York, and no other courts, where the Performance Share Units are
made and/or to be performed.

 

16.                              Partial Invalidity.  The invalidity or
illegality of any provision of the Agreement will be deemed not to affect the
validity of any other provision.

 

17.                              Section 409A Compliance.  This Agreement is
intended to comply with section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and any regulations, rulings, or guidance provided
thereunder.  Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code.  In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement.  The Company reserves the unilateral right to
amend this Agreement upon written notice to the Participant to prevent taxation
under Code section 409A, in a manner that is intend to preserve the economic
benefits of this award.

 

18.                              Electronic Delivery. The Company may, in its
sole discretion, decide to deliver any documents related to Performance Share
Units awarded under the Plan or future Performance Share Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

 

The Estée Lauder Companies Inc.

 

 

 

 

By:

[g31981kmi001.jpg]

 

 

Michael O’Hare

 

 

 

Executive Vice President

 

 

 

Global Human Resources

 

--------------------------------------------------------------------------------


 

NOTICE OF GRANT

UNDER

THE ESTÉE LAUDER COMPANIES INC.

AMENDED AND RESTATED FISCAL 2002 SHARE INCENTIVE PLAN (The “Plan”)

 

This Notice of Grant is incorporated by reference into the Agreement and made a
part thereof.

 

This is to confirm that you were awarded a grant of Performance Share Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors (the “Subcommittee”) representing the right
to receive shares of Class A Common Stock of The Estée Lauder Companies Inc.
(the “Shares”), subject to the terms of the Plan and the Performance Share Unit
Award Agreement.  This award was made in recognition of the significant
contributions you have made as a key employee of the Company, and to motivate
you to achieve future successes by aligning your interests more closely with
those of our stockholders.  This Performance Share Unit Award is granted under
and governed by the terms and conditions of the Plan and the Performance Share
Unit Award Agreement (the “Agreement”) which are made a part hereof.  Please
read these documents and the Summary Plan Description and keep them for future
reference.  The specific terms of your award are as follows:

 

Participant:                                                     (NAME)

 

Grant Date:                                                    (DATE)

 

Number of Shares:  There are three separate Awards granted hereby.  Each is a
“Tranche,” and will be separately, the “First Tranche,” the “Second Tranche,”
and the “Third Tranche,” respectively. The Number of Shares subject to the First
Tranche is (###), the Second Tranche is (###) and the Third Tranche is (###).

 

Vesting:  The vesting date for the First Tranche is (DATE), the Second Tranche
is (DATE) and the Third Tranche is (DATE), subject, in each case, to the
Participant’s continued employment through the end of the Service Period
applicable to relevant Tranche and the achievement of the Section 162(m) Plan
Achievement Goal described below.

 

Type of Award:   Stock Unit and Performance-Based Award (referred to herein as a
“PSU”)

 

Service Period: For the First Tranche: (DATE) to (DATE); for the Second Tranche:
(DATE) to (DATE); and for the Third Tranche: (DATE) to (DATE).

 

Section 162(m) Plan Achievement Goal:

 

(a) Except as otherwise provided in Section 4 or 5 of the Agreement, no PSUs
shall vest and no Shares shall be delivered (or any amount paid) unless and
until the Subcommittee certifies in writing that the Company has achieved
positive Net Earnings, as defined below, for the period from (DATE) through
(DATE) (the “162(m) Goal”). If the 162(m) Goal is not achieved, the PSUs shall
be immediately forfeited, and the Participant shall have no further rights with
respect thereto.  The Subcommittee shall make such certification by no later
than (DATE).

 

(b) If the Subcommittee certifies that the 162(m) Goal has been achieved, the
Participant shall be eligible to earn the number of Shares allocated to the
Participant in the Committee’s resolution approving the establishment of the
162(m) Goal.

 

(c) For purposes of this PSU Award Agreement, “Net Earnings” has the meaning
utilized by the Company in its consolidated financial statements in accordance
with generally accepted accounting principles as in effect on (DATE).

 

(d) Shares subject to the PSU shall be settled within 30 business days of the
date on which the PSUs vest.

 

Questions regarding the award can be directed to Patricia Zakrzewski at (xxx)
xxx-xxxx.

 

If you wish to accept this grant, please sign this Notice of Grant and return it
immediately to:

 

--------------------------------------------------------------------------------


 

Compensation Department

28 West 23rd Street, 8th Floor

New York, New York 10010

Attention: Patricia Zakrzewski

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

 

 

 

By

 

 

Date

 

 

--------------------------------------------------------------------------------